         Case 4:18-cv-05383-JSW Document 53 Filed 10/16/19 Page 1 of 3




Richard B. Vaught (SBN 112155)                        DURIE TANGRI LLP
RBV LAW FIRM                                          RYAN M. KENT (SBN 220441)
14440 Big Basin Way, Suite 15                         rkent@durietangri.com
Saratoga, California 95070                            VERA RANIERI (SBN 271594)
Telephone: (408) 275-8523                             Vranieri@durietangri.com
Facsimile: (408) 288-5191                             MATTHEW W SAMUELS (SBN 294668)
                                                      msamuels@durietangri.com
Joseph J. Zito                                        217 Leidesdorff Street
Richard A. Castellano                                 San Francisco, CA 94111
Luiz Felipe Oliveira                                  Telephone 415-362-6666
DNL ZITO CASTELLANO                                   Facsimile: 415-236-6300
1250 Connecticut Ave, NW, Suite 700
Washington, DC 20036                                  Attorneys for Defendant
202-466-3500                                          PINTEREST, INC.
jzito@dnlzito.com

Attorneys for Plaintiff
DKR CONSULTING LLC



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              OAKLAND DIVISION
 DKR CONSULTING LLC,
                                                   Case No. 4:18-cv-05383-JSW
                                Plaintiff,
                                                   JOINT STIPULATION OF DISMISSAL
             v.                                    OF ALL CLAIMS AND
                                                   COUNTERCLAIMS PURSUANT TO
 PINTEREST, INC.,                                  FRCP 41(a)(1)(A)ii
                                Defendant.


       Plaintiff and Defendant hereby Stipulate to the Dismissal of All Claims brought by

Plaintiff against Defendant with prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii) and to the Dismissal of All Counterclaims brought by Defendant against Plaintiff

without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The parties have

agreed that each party will bear its own costs and fees.
        Case 4:18-cv-05383-JSW Document 53 Filed 10/16/19 Page 2 of 3




Dated: October 16, 2019            Respectfully submitted,

                                    /s/ Joseph J. Zito
                                   Joseph J. Zito
                                   Luiz Felipe de Oliveira
                                   DNL Zito Castellano
                                   1250 Connecticut Ave., suite 700
                                   Washington, D.C., 20036
                                   Telephone: 202-466-3500
                                   loliveira@dnlzito.com

                                   Attorneys for Plaintiff
                                   DKR CONSULTING LLC

                                    /s/ Ryan M. Kent
                                   RYAN M. KENT (SBN 220441)
                                   VERA RANIERI (SBN 271594)
                                   MATTHEW W SAMUELS (SBN 294668)
                                   rkent@durietangri.com
                                   vranieri@durietangri.com
                                   msamuels@durietangri.com
                                   DURIE TANGRI LLP
                                   217 Leidesdorff Street
                                   San Francisco, CA 94111
                                   Telephone 415-362-6666
                                   Facsimile: 415-236-6300

                                   Attorneys for Defendant
                                   PINTEREST, INC.
         Case 4:18-cv-05383-JSW Document 53 Filed 10/16/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing documents was served electronically on all counsel of
record by operation of the Court’s electronic filing system, and on DKR Consulting, LLC by e-
mail to Plaintiff’s principal David K. Robb’s e-mail address.


       DATED: October 16, 2019               Respectfully submitted,

                                             /s/ Joseph J. Zito
                                             Joseph J. Zito
                                             Luiz Felipe de Oliveira
                                             DNL Zito Castellano
                                             1250 Connecticut Ave., suite 700
                                             Washington, D.C., 20036
                                             Telephone: 202-466-3500
                                             jzito@dnlzito.com
                                             loliveira@dnlzito.com
                                             Attorney for Plaintiffs
                                             DKR Consulting, LLC
